Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  July 6, 2017                                                                        Stephen J. Markman,
                                                                                                 Chief Justice

  154936                                                                                    Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                                                          David F. Viviano
  In re:                                                                              Richard H. Bernstein
                                                                                             Joan L. Larsen
                                                                                          Kurtis T. Wilder,
  GREGG P. IDDINGS, JUDGE                                                                             Justices
  LENAWEE COUNTY PROBATE COURT                               SC: 154936
                                                             Formal Complaint Nos.
                                                             2016-022112;
                                                             2016-022247
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On December 12, 2016, the Judicial Tenure Commission issued a Decision and
  Recommendation to which the respondent, Honorable Gregg P. Iddings, Lenawee County
  Probate Court Judge, consented. It was accompanied by a settlement agreement, in
  which the respondent waived his rights, stipulated to findings of fact and conclusions of
  law, and consented to a sanction of a public censure and a 60-day suspension without
  pay. On February 3, 2017, this Court entered an order remanding the matter to the
  Commission for further explication, retaining jurisdiction. The Commission filed a
  supplemental report under seal on February 28, 2017. The respondent filed a motion to
  expand the record on May 12, 2017. On June 5, 2017, this Court entered an order under
  seal granting the motion to expand the record, and rejecting the order of discipline
  recommended by the Commission as being insufficient, given the facts stated in the
  stipulation and supplemental report. The order provided that the Court would impose a
  six-month suspension without pay on July 5, 2017, unless, pursuant to MCR 9.225, the
  respondent withdrew his consent to discipline by July 3, 2017. The respondent has not
  withdrawn his consent.

       In resolving this matter, we are mindful of the standards set forth in In re Brown,
  461 Mich. 1291, 1292-1293 (2000):

           Everything else being equal:

           (1) misconduct that is part of a pattern or practice is more serious than an
           isolated instance of misconduct;

           (2) misconduct on the bench is usually more serious than the same
           misconduct off the bench;

           (3) misconduct that is prejudicial to the actual administration of justice is
           more serious than misconduct that is prejudicial only to the appearance of
           propriety;
                                                                                          2

         (4) misconduct that does not implicate the actual administration of justice,
         or its appearance of impropriety, is less serious than misconduct that does;

         (5) misconduct that occurs spontaneously is less serious than misconduct
         that is premeditated or deliberated;

         (6) misconduct that undermines the ability of the justice system to discover
         the truth of what occurred in a legal controversy, or to reach the most just
         result in such a case, is more serious than misconduct that merely delays
         such discovery; [and]

         (7) misconduct that involves the unequal application of justice on the basis
         of such considerations as race, color, ethnic background, gender, or religion
         [is] more serious than breaches of justice that do not disparage the integrity
         of the system on the basis of a class of citizenship.

       In the present case, those standards are being applied in the context of the
following stipulated findings of fact of the Judicial Tenure Commission, which,
following our de novo review, we adopt as our own:

         1. Ms. [*****] 1 was Respondent’s judicial secretary from July 2010 to
         November 2015.

         2. Between 2012 and 2015, Respondent engaged in a series of acts that
         constituted sexual harassment of Ms. [*****].

         3. Respondent’s conduct included,

            a. Sending after-hour[s] text messages to Ms. [*****], in which he
            discussed his marital problems and his personal feelings.

            b. Making an offer to purchase expensive items for Ms. [*****] as
            Christmas gifts and inviting her to Rhianna/Eminem and other high-
            priced concerts.

            c. Suggesting that Ms. [*****] accompany him to exotic locations for
            court-related conferences where they could share a hotel room.

            d. Showing Ms. [*****] a sexually suggestive YouTube video of a
            high-priced lingerie website, Agent Provacateur.


1
    The victim’s name is redacted to protect her privacy.
                                                                                 3

   e. Making comments which he admits Ms. [*****] could have
   reasonably interpreted as an invitation to have an affair with him.

   f. In a letter of recommendation, while referring to Ms. [*****]’s
   professionalism and dependability, writing “besides, she is sexy as
   hell.” Respondent deleted the language at the request of Ms. [*****].

   g. Writing “Seduce [*****]” on the court computerized calendar and
   then directing Ms. [*****] to look at that particular date on the
   calendar. Respondent deleted the language at the request of Ms.
   [*****].

   h. Telling Ms. [*****] that the outfits she wore to work were “too
   sexy.”

   i. Telling Ms. [*****] that she “owed him” for allowing her to leave
   work early to attend her son’s after-school activities.

   j. Reaching over her to edit documents which would have put him in
   physical contact with Ms. [*****].

   k. Staring down the front of Ms. [*****]’s blouse.

   l. While discussing his [t]riathlon training, sitting on Ms. [*****]’s desk
   and laying on it while she was sitting at her desk.

4. Shortly after she was hired, Ms. [*****] made it clear to Respondent that
she had “no sexual attraction towards him.”

5. On several occasions, Ms. [*****] told Respondent that his wife would
not appreciate his comments and actions.

6. On several occasions, Respondent told Ms. [*****] that he was “sorry
and should stop” making some of the comments.

7. Ms. [*****] was very upset when she learned about a rumor at the
courthouse that she was having an affair with Respondent and requested
that he “shut it down.”

8. His court officer told Respondent to “watch” how he spoke to Ms.
[*****].
                                                                              4

9. Respondent admitted that he had received a written copy of the county’s
policy prohibiting harassment shortly after taking the bench.

10. Respondent admitted that he is well aware of, and familiar with, both
Michigan and [f]ederal sexual harassment laws.

11. On March 18, 2016, Ms. [****] filed an EEO [Equal Employment
Opportunity] complaint against Respondent in which she alleged that
Respondent’s harassment caused “an enormous amount of stress, anxiety,
discomfort, nervousness, mental breakdowns, mood swings and disruptive
sleep.”

12. Lenawee County hired Priscilla Archangel, Ph.D., President, Archangel
and Associates, LLC[,] to conduct an investigation of the EEO complaint.
Ms. Archangel filed a report of the investigation dated May 2, 2016.

13. The summary findings of the report included that Respondent’s
behavior toward Ms. [*****],

      does constitute “harassment” in the context of “Sexual
      harassment includes: . . . unwanted sexual advances . . . visual
      conduct that includes . . . a display of sexually suggestive
      objects or pictures, . . . verbal conduct such as making or
      using derogatory comments based on sex or sexual
      comments, . . . verbal sexual advances or propositions; . . .
      suggestive/obscene letters, . . .” as listed in the Lenawee
      County Statement Prohibiting Harassment. Specifically, he
      admits showing [*****] a video by Agent Provacateur
      depicting scantily clad women in lingerie; writing “Besides,
      she’s sexy as hell” in a reference letter; writing “seduce
      [*****]” on his electronic calendar and showing it to her; and
      telling her “you owe me one” when she took vacation time to
      attend events for her son.

14. The report also stated that it was the “belief of the Investigator that
[Respondent’s behavior] constituted, at a minimum, an offensive, and more
probably a hostile working environment.”

15. On June 20, 2016, Ms. [*****] signed a “Resignation Agreement and
Release of All Claims” between herself and Lenawee County, Lenawee
County Probate Court, and Respondent which provided that Ms. [*****]
[would] receive monetary compensation to release all claims related to
Respondent[’s] conduct.
                                                                                     5


      16. Respondent self-reported the EEO complaint to the Judicial Tenure
      Commission. On May 5, 2016, the Judicial Tenure Commission received
      RFI 2016-22112 from Respondent. Respondent attached his prepared
      statement and Ms. [*****]’s EEO complaint.

      17. Respondent is extremely remorseful over these matters, he has co-
      operated throughout the investigation, and he is desirous of resolving these
      grievances.

       The standards set forth in Brown are also being applied to the Judicial Tenure
Commission’s legal conclusions, to which the respondent stipulated and which we adopt
as our own. The Commission concludes, and we agree, that the respondent’s conduct
constitutes:

             (a) Misconduct in office, as defined by the Michigan
             Constitution of 1963, as amended, Article 6, Section 30, and
             MCR 9.205;

             (b) Conduct clearly prejudicial to the administration of
             justice, as defined by the Michigan Constitution of 1963, as
             amended, Article 6, Section 30, and MCR 9.205;

             (c) Failure to establish, maintain, enforce and personally
             observe high standards of conduct so that the integrity and
             independence of the judiciary may be preserved, contrary to
             the Code of Judicial Conduct, Canon 1;

             (d) Irresponsible or improper conduct which erodes public
             confidence in the judiciary, in violation of the Code of
             Judicial Conduct, Canon 2A;

             (e) Conduct involving impropriety and the appearance of
             impropriety, in violation of the Code of Judicial Conduct,
             Canon 2A;

             (f) Failure to respect and observe the law and to conduct
             himself at all times in a manner which would enhance the
             public’s confidence in the integrity and impartiality of the
             judiciary, contrary to the Code of Judicial Conduct, Canon
             2B;
                                                                                          6

              (g) Conduct which exposes the legal profession or the courts
              to obloquy, contempt, censure, or reproach, in violation of
              MCR 9.104(2);

              (h) Lack of personal responsibility for his own behavior and
              for the proper conduct and administration of the court in
              which he presides, contrary to MCR 9.205(A); and

              (i) Conduct that violates the standards or rules of professional
              responsibility adopted by the Supreme Court, contrary to
              MCR 9.104(4).

       Applying these criteria to the present case, while mindful of the agreement
between the Commission and the respondent, we have concluded that the recommended
public censure and 60-day suspension without pay is insufficient in light of the stipulated
facts and supplemental report. Certain of the Brown standards are particularly relevant
here: a pattern or practice of misconduct is more serious than an isolated instance of
misconduct, misconduct prejudicial to the actual administration of justice is more serious
than misconduct that is prejudicial only to the appearance of propriety, misconduct
implicating the actual administration of justice is more serious than conduct that does not,
and deliberate misconduct is more serious than spontaneous misconduct. Here, the
respondent, as found by the Commission, engaged in a course of conduct constituting
sexual harassment from 2012 to 2015. Although his misconduct occurred while off the
bench, it was serious and related to his administrative duties as a judge. The respondent’s
misconduct created an offensive and hostile work environment that directly affected the
job performance of his judicial secretary in her dealings with the public and the court’s
business and affected the administration of justice. His actions implicated the appearance
of impropriety and had a negative impact on the actual administration of justice. Further,
his conduct was deliberate.

      For the reasons set forth in this order, we ORDER that the Honorable Gregg P.
Iddings be publicly censured and suspended without pay from the performance of his
                                                                                                              7

judicial duties for a period of six months, effective July 5, 2017. This order further
stands as our public censure.

       In addition, we observe that the recommendation of the Commission is premised
in part on the respondent’s acceptance of three additional provisions, which have been
agreed upon by the Commission and the respondent. These are not encompassed within
our order, because they are not judicial discipline as described in Const 1963, art 6,
§ 30(2). The respondent has provided proof of fulfilling one of the provisions. In
accordance with the rules governing judicial discipline, the Commission may recommend
further discipline if the respondent fails to comply with the remaining terms:

      (1) the respondent shall continue counseling with his current therapist for
      one year at his own expense.

      (2) the respondent will provide proof of his completion of the counseling to
      the Commission.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 6, 2017
       a0706
                                                                            Clerk